                            Case 3:20-cv-05825 Document 1 Filed 08/18/20 Page 1 of 9


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    MICHAEL HOLECEK, SBN 281034
                   mholecek@gibsondunn.com
            6    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            7    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
            8

            9
                                              UNITED STATES DISTRICT COURT
          10
                                           NORTHERN DISTRICT OF CALIFORNIA
          11
                                                   SAN FRANCISCO DIVISION
          12

          13
                 KEVIN SAUNDERS, an individual, in his        CASE NO.
          14     individual and representative capacity,
                                                              DEFENDANT DOORDASH, INC.’S NOTICE
          15                         Plaintiff,               OF REMOVAL OF CLASS ACTION
          16           v.                                     [Removal from the Superior Court of California,
                                                              County of San Francisco, Case No. CGC-20-
          17     DOORDASH, INC., and DOES 1 through 10,       585467]
                 inclusive,
          18                                                  Action Filed: July 20, 2020
                                     Defendants.
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP

                                    DOORDASH, INC.’S NOTICE OF REMOVAL OF CLASS ACTION
                             Case 3:20-cv-05825 Document 1 Filed 08/18/20 Page 2 of 9


            1    TO THE CLERK OF THE ABOVE-TITLED COURT AND TO PLAINTIFF KEVIN
            2    SAUNDERS AND HIS COUNSEL OF RECORD:
            3           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1441, 1446, and 1453, and in
            4    accordance with 28 U.S.C. §§ 1331, 1332, 1367, and 1711, Defendant DoorDash, Inc. (“DoorDash”
            5    or “Defendant”) hereby removes this action—with reservation of all defenses and rights—from the
            6    Superior Court of the State of California for the County of San Francisco, Case No. CGC-20-585467,
            7    to the United States District Court for the Northern District of California, San Francisco Division.
            8    Removal is proper on the following grounds:
            9    I.     TIMELINESS OF REMOVAL
          10            1.      Plaintiff Kevin Saunders filed a Class Action Complaint on behalf of a putative class
          11     against DoorDash on July 20, 2020, in San Francisco County Superior Court. Pursuant to 28 U.S.C.
          12     § 1446(a), true and correct copies of the Docket Sheet, Summons, Complaint, Civil Case Cover
          13     Sheet, Plaintiff’s Proof of Service, letter to the Labor & Workforce Development Agency
          14     (“LWDA”), and Application for Complex Case Designation are attached as Exhibits A–G to the
          15     Declaration of Joshua Lipshutz filed concurrently herewith.
          16            2.      Plaintiff served DoorDash, through DoorDash’s agent for service of process,
          17     Registered Agent Solutions, Inc., with the Summons and Complaint on July 22, 2020. See Lipshutz
          18     Decl. Ex. E. This notice of removal is therefore timely pursuant to 28 U.S.C. § 1446(b) because it is
          19     filed within 30 days after service was completed. See 28 U.S.C. § 1446(b); Fed. R. Civ. P. 6(a)(1).
          20     II.    SUMMARY OF PLAINTIFF’S ALLEGATIONS AND GROUNDS FOR REMOVAL
          21            3.      Removal is proper pursuant to 28 U.S.C. §§ 1441 and 1453 because this Court has
          22     subject matter jurisdiction over this action and all claims asserted against DoorDash under the Class
          23     Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d).
          24            4.      CAFA applies “to any class action before or after the entry of a class certification
          25     order by the court with respect to that action.” 28 U.S.C. § 1332(d)(8). This case is a putative “class
          26     action” under CAFA because it was brought under a state statute or rule, namely California Code of
          27     Civil Procedure § 382, authorizing an action to be brought by one or more representative persons as a
          28     class action. See 28 U.S.C. § 1332(d)(1)(B); see also Compl. ¶ 2.

Gibson, Dunn &
Crutcher LLP

                                      DOORDASH, INC.’S NOTICE OF REMOVAL OF CLASS ACTION
                             Case 3:20-cv-05825 Document 1 Filed 08/18/20 Page 3 of 9


            1           5.      Plaintiff alleges in the Complaint that he “brings this Complaint as a class action
            2    pursuant to California Code of Civil Procedure § 382,” where “[t]he class is defined as follows: each
            3    individual whom DoorDash has employed as a Driver in California at any time since the date four
            4    years prior to the filing of the instant case and whom DoorDash has classified as an independent
            5    contractor.” Compl. ¶ 2.
            6           6.      Plaintiff’s Complaint alleges violations of California Labor Code §§ 510, 201, 202,
            7    and 226(a), and California’s Unfair Competition Law (“UCL”), based on the “classifi[cation]” of “all
            8    Drivers as independent contractors rather than employees.” See Compl. ¶ 15.
            9           7.      Plaintiff seeks “temporary, preliminary and permanent injunctive relief against
          10     Defendants’ ongoing violations of the Wage Order,” “damages according to proof,” “recovery of
          11     unpaid wages,” “waiting time penalties,” “restitution of unpaid wages,” “restitution of all expenses
          12     associated with tools or equipment that were required by DoorDash or necessary to performance of
          13     the Drivers’ work for DoorDash,” “restitution of payments unlawfully withheld,” “disgorgement of
          14     Defendants’ ill-gotten gains and other relief that may be necessary to remedy Defendants’
          15     misconduct,” “attorney fees and costs,” “interest,” and “punitive damages.” Compl. at 11–13.
          16            8.      Under CAFA, federal courts have original jurisdiction over class actions where the
          17     amount in controversy exceeds $5 million in the aggregate for the entire class, exclusive of interest
          18     and costs; the putative class action contains at least 100 members; and any member of the putative
          19     class is a citizen of a state different from that of any defendant. See 28 U.S.C. §§ 1332(d)(2),
          20     (d)(5)(B), and (d)(6).
          21            9.      DoorDash denies any liability as to Plaintiff’s individual claims and as to the claims of
          22     the putative class members. DoorDash expressly reserves all of its rights, including, but not limited
          23     to, its right to file motions to compel arbitration and motions challenging the pleadings. However, for
          24     purposes of meeting the jurisdictional requirements for removal only, DoorDash submits on a good-
          25     faith basis that this action satisfies all requirements for federal jurisdiction under CAFA because, as
          26     set forth below, the allegations in the Complaint identify a putative class of more than 100 members,
          27     establish the minimum diversity of citizenship required under CAFA, and put in controversy more
          28

Gibson, Dunn &
Crutcher LLP                                                        3
                                          DOORDASH, INC.’S NOTICE OF REMOVAL OF CLASS ACTION
                              Case 3:20-cv-05825 Document 1 Filed 08/18/20 Page 4 of 9


            1    than $5 million in the aggregate for the entire class, exclusive of interest and costs. See 28 U.S.C.
            2    §§ 1332(d)(2), (d)(5)(B), and (d)(6).
            3            A.      The Putative Class Consists Of More Than 100 Members
            4            10.     Plaintiff’s putative class encompasses “each individual whom DoorDash has
            5    employed as a Driver in California at any time since the date four years prior to the filing of the
            6    instant case.” Compl. ¶ 2. Plaintiff’s Complaint explains that this putative class encompasses
            7    independent contractors who contracted with DoorDash to perform deliveries in California using the
            8    DoorDash online platform (“Dashers”), even though Dashers do not “work for” DoorDash, because
            9    Plaintiff contends that Dashers should be classified as DoorDash employees. Compl. ¶¶ 13, 14.
          10     DoorDash has a good-faith basis to believe, and on that basis avers, that during the period of August
          11     1, 2019 to July 31, 2020 alone, more than 10,000 people have contracted with DoorDash to perform
          12     deliveries and performed at least one delivery in California using the DoorDash online platform. See
          13     Aughney Decl. ¶ 5. 1 Accordingly, while DoorDash denies that class treatment is permissible or
          14     appropriate, based on the Complaint’s allegations the proposed class plainly consists of more than
          15     100 members.
          16             B.      The Amount Placed in Controversy Exceeds $5 Million
          17             11.     Although DoorDash denies that Plaintiff’s claims have any merit and disputes that
          18     Plaintiff is entitled to any of the sums sought in the Complaint, DoorDash avers, for the purposes of
          19     meeting the jurisdictional requirements for removal only, that Plaintiff’s requested monetary recovery
          20     exceeds $5 million.
          21             12.     Plaintiff’s allegations—if accepted—would place in excess of $5 million in
          22     controversy, exclusive of interest and costs. See Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 399
          23     (9th Cir. 2010) (“In determining the amount [in controversy], we first look to the complaint.”).
          24             13.     As demonstrated below, the $5 million threshold is easily met by considering only a
          25     subset of Plaintiff’s claims and damages theories.
          26

          27
                  1
                      The Notice of Removal “need not contain evidentiary submissions,” and DoorDash reserves its
          28          right to submit additional evidentiary support in the event that Plaintiff moves for remand. Dart
                      Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 84 (2014).
Gibson, Dunn &
Crutcher LLP                                                          4
                                       DOORDASH, INC.’S NOTICE OF REMOVAL OF CLASS ACTION
                            Case 3:20-cv-05825 Document 1 Filed 08/18/20 Page 5 of 9


            1             14.   Mileage Expenses. Plaintiff brings a claim for “Failure to Provide Equipment or
            2    Reimburse Business Expenses,” and alleges that “DoorDash maintained a uniform policy of refusing
            3    to reimburse Drivers for the cost of cellular telephones, tablet devices, wireless data connections or
            4    motor vehicles.” Compl. ¶ 45.
            5             15.   Plaintiff’s claims for reimbursement for motor-vehicle expenses alone put more than
            6    $5 million in controversy.
            7             16.   The Internal Revenue Service’s current standard mileage rate used to calculate the
            8    deductible costs of operating an automobile for business purposes is 57.5 cents per mile. See 2020
            9    Standard Mileage Rates, Internal Revenue Service, https://www.irs.gov/pub/irs-drop/n-20-05.pdf.
          10              17.   DoorDash has a good-faith basis to believe, and on that basis avers, that, during the
          11     period of August 1, 2019 to July 31, 2020 alone, the aggregate number of miles driven by Dashers in
          12     California as part of their delivery services, including miles driven to each restaurant to pick up
          13     orders and the miles driven from the restaurant to the drop-off location, far exceeds 10 million miles.
          14     Aughney Decl. ¶ 6.
          15              18.   DoorDash denies that Plaintiff or any putative class member is entitled to
          16     reimbursement for any expenses. DoorDash further denies that the Internal Revenue Service’s
          17     standard mileage rates provide the appropriate metrics for determining the amount or size of
          18     reimbursements under California Labor Code § 2802. However, applying the current Internal
          19     Revenue Service reimbursement rate, for the purposes of meeting the jurisdictional requirements for
          20     removal only, the amount placed in controversy by the class allegations concerning mileage-related
          21     expenses alone exceeds $5 million.
          22              19.   Attorneys’ Fees. Plaintiff’s request for attorneys’ fees places additional money in
          23     controversy. Plaintiff seeks “attorneys’ fees and costs.” Compl. at 11.
          24              20.   Under Ninth Circuit precedent, the benchmark commonly used for the award of
          25     attorneys’ fees is 25% of the common fund. See In re Hyundai & Kia Fuel Economy Litig., 926 F.3d
          26     539, 570 (9th Cir. 2019); Mendoza v. Nat’l Vision, Inc., 2019 WL 2929745, at *6 (N.D. Cal. July 8,
          27     2019).
          28

Gibson, Dunn &
Crutcher LLP                                                        5
                                       DOORDASH, INC.’S NOTICE OF REMOVAL OF CLASS ACTION
                             Case 3:20-cv-05825 Document 1 Filed 08/18/20 Page 6 of 9


            1           21.     DoorDash denies that any such attorneys’ fees are owed to Plaintiff or the putative
            2    class and reserves the right to contest the application of the 25% benchmark in this case. However,
            3    for purposes of this jurisdictional analysis only, DoorDash relies on Plaintiff’s allegations that
            4    attorneys’ fees are owed. Applying the 25% benchmark to the allegations in the Complaint,
            5    Plaintiff’s request for attorneys’ fees places at least an additional $1.25 million in controversy.
            6           22.     DoorDash reserves the right to show that Plaintiff’s other claims and damages theories
            7    also place more than $5 million in controversy, should Plaintiff challenge this removal requirement in
            8    a motion to remand.
            9           23.     For the foregoing reasons, this action meets the jurisdictional minimum amount in
          10     controversy. See Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (“‘[A]
          11     defendant’s notice of removal need include only a plausible allegation that the amount in controversy
          12     exceeds the jurisdictional threshold,’ and need not contain evidentiary submissions.”) (quoting Dart
          13     Cherokee, 574 U.S. at 89); Arias v. Residence Inn by Marriott, 936 F.3d 920, 922 (9th Cir. 2019)
          14     (“[T]he defendant’s showing on the amount in controversy may rely on reasonable assumptions.”);
          15     see also Lewis, 627 F.3d at 401 (“[O]nce the proponent of federal jurisdiction has explained plausibly
          16     how the stakes exceed $5 million . . . then the case belongs in federal court unless it is legally
          17     impossible for the plaintiff to recover that much.”) (citing Spivey v. Vertrue, Inc., 528 F.3d 982, 986
          18     (7th Cir. 2008)) (emphases added).
          19            C.      Minimal Diversity Exists Because The Putative Class Includes Non-California
                                Citizens
          20
                        24.     The minimum diversity of citizenship criterion under CAFA is met if the plaintiff or
          21
                 “any member” of the putative class “is a citizen of a State different from any defendant.” 28 U.S.C.
          22
                 § 1332(d)(2)(A).
          23
                        25.     Plaintiff alleges that DoorDash’s “principal place of business [is] in San Francisco,
          24
                 California,” and that he is a citizen of the “United States.” Compl. ¶¶ 3–4. Plaintiff does not allege
          25
                 that he is a citizen of California. Plaintiff seeks to represent a class of “each individual whom
          26
                 DoorDash has employed as a Driver in California at any time since the date four years prior to the
          27
                 filing of the instant case and whom DoorDash has classified as an independent contractor,” without
          28

Gibson, Dunn &
Crutcher LLP                                                         6
                                       DOORDASH, INC.’S NOTICE OF REMOVAL OF CLASS ACTION
                           Case 3:20-cv-05825 Document 1 Filed 08/18/20 Page 7 of 9


            1    regard to citizenship. Id. ¶ 2. DoorDash avers, for the purposes of removal only, that the putative
            2    class includes individuals who are citizens of other states.
            3           26.     Because the putative class purports to encompass anyone who worked in California,
            4    common sense dictates that the putative class includes people who are not citizens of California. See
            5    Broadway Grill, Inc. v. Visa Inc., 856 F.3d 1274, 1279 (9th Cir. 2017) (proposed class of “California
            6    merchants” included merchants that were not California citizens); Brinkley v. Monterey Fin. Servs.,
            7    Inc., 873 F.3d 1118, 1121 (9th Cir. 2017) (proposed class of people who made certain phone calls in
            8    California “[b]y its terms . . . includes individuals who were physically located in, but were not
            9    residents of, California”); In re Sprint Nextel Corp., 593 F.3d 669, 673 (7th Cir. 2010) (proposed
          10     class of state “residents” includes temporary residents like “college students” who are citizens of
          11     “other states”); Hargett v. RevClaims, LLC, 854 F.3d 962, 965 (8th Cir. 2017) (state “residents” are
          12     not state “citizens” under CAFA).
          13            27.     DoorDash avers, for the purposes of removal, that many Dashers who have performed
          14     deliveries in California are not citizens of this State. Such Dashers include college and graduate
          15     students who are citizens of other states, those who have moved out of State, those who stay in
          16     California only seasonally, and others whose permanent citizenship is outside of California. Indeed,
          17     when the named plaintiff here, Kevin Saunders, created his DoorDash account in June 2020, he
          18     provided an address and phone number from Arizona. Aughney Decl. ¶ 8. Plaintiff’s DoorDash
          19     account continues to use these Arizona identifiers. Id.
          20            28.     “Under CAFA there is sufficient diversity to establish federal diversity jurisdiction so
          21     long as one class member has citizenship diverse from that of one defendant.” Broadway Grill, 856
          22     F.3d at 1276. “Since many [residents] are not citizens of California, th[is] requirement [is] met.” Id.
          23            29.     Because DoorDash has met its “initial burden of establishing federal jurisdiction under
          24     § 1332(d)(2),” the action is removable. Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1024 (9th Cir.
          25     2007); 28 U.S.C. § 1441(a) (“Except as otherwise expressly provided by Act of Congress, any civil
          26     action brought in a State court of which the district courts of the United States have original
          27     jurisdiction, may be removed by the defendant or the defendants, to the district court of the United
          28     States for the district and division embracing the place where such action is pending.”).

Gibson, Dunn &
Crutcher LLP                                                        7
                                       DOORDASH, INC.’S NOTICE OF REMOVAL OF CLASS ACTION
                               Case 3:20-cv-05825 Document 1 Filed 08/18/20 Page 8 of 9


            1    III.    THIS COURT HAS JURISDICTION AND REMOVAL IS PROPER
            2            30.      Based on the foregoing facts and allegations, this Court has original jurisdiction over
            3    this action pursuant to 28 U.S.C. § 1332(d) because:
            4            (a)      this is a civil action that is a class action within the meaning of § 1332(d)(1)(B);
            5            (b)      this action involves a putative class of more than 100 persons as required by
            6                     § 1332(d)(5)(B);
            7            (c)      the amount in controversy exceeds $5 million, exclusive of interest and costs as
            8                     required by § 1332(d)(2); and
            9            (d)      a member of the putative class is a citizen of a state different from DoorDash as
          10                      required by § 1332(d)(2)(A).
          11             31.      Accordingly, removal of this action is proper under 28 U.S.C. §§ 1441, 1446, and
          12     1453.
          13             32.      The United States District Court for the Northern District of California, San Francisco
          14     Division, is the appropriate venue for removal pursuant to 28 U.S.C. §1441(a) because it embraces
          15     the place where Plaintiff originally filed the case, in the Superior Court of San Francisco County. See
          16     28 U.S.C. § 84(c); 28 U.S.C. § 1441(a).
          17             33.      In accordance with 28 U.S.C. § 1446(a), true and correct copies of all process,
          18     pleadings, and orders served upon DoorDash are attached as Exhibits A–G to the Declaration of
          19     Joshua Lipshutz filed concurrently herewith.
          20             34.      Upon filing the Notice of Removal, DoorDash will furnish written notice to Plaintiff’s
          21     counsel, and will file and serve a copy of this Notice with the Clerk of the Superior Court of San
          22     Francisco County, pursuant to 28 U.S.C. § 1446(d).
          23             35.      WHEREFORE, DoorDash hereby removes to the Court the above action pending
          24     against it in the Superior Court of California, San Francisco County.
          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                          8
                                        DOORDASH, INC.’S NOTICE OF REMOVAL OF CLASS ACTION
                          Case 3:20-cv-05825 Document 1 Filed 08/18/20 Page 9 of 9


            1    Dated: August 18, 2020                GIBSON, DUNN & CRUTCHER LLP
            2

            3                                          By:            /s/ Joshua Lipshutz
                                                                          Joshua Lipshutz
            4

            5                                          Attorneys for Defendant DOORDASH, INC.

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                 9
                                    DOORDASH, INC.’S NOTICE OF REMOVAL OF CLASS ACTION
